DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chayun et al. (Pub NO. US 2016/0364939)
Regarding claim 1 Chayun discloses:  A method, comprising: authenticating, at a service kiosk, a user based on a credential provided by the user; [[0007] [0016] [0020]-[0022],[0093] [0139] and [0176] user identification] loading a service profile associated with the user, the service profile describing a device assigned to the user establishing an operable connection between the service kiosk and the device; [[0043],[0085],[0093], once the customer enters the identity, the system already has information about the identity, type and functionality of the mobile device, wherein the identity, type and functionality of the mobile device corresponds to the profile as claimed by the applicant]    obtaining service information from at least one of the user via an interface at the service kiosk, from the service profile, and from the device via the operable connection, [Fig. 1C, [0085], [0089] [0093][0095] [0113] information about the malfunctioned phone]  where the service information describing a technical issue associated with the device; [Fig. 1C, [0085], [0089] [0093][0095] [0113] information about the malfunctioned phone]  and configuring the device via the operable connection to resolve the technical issue.[[0099] and [00112]-[00125] Fig.4 and Fig.5, device prepared, picked up for repair and returned to the customer after repair]  
Regarding claim 6 Chayun discloses: the technical issue relates to one of, configuring a setting of the device, installing an application on the device, removing malicious data from the device, restoring the device to a [[0099] and [00112]-[00125] Fig.4 and Fig.5, device prepared, picked up for repair and returned to the customer after repair]  
Claim 12 is having similar limitations to that of the method of claim 1. Accordingly, claim 12 is rejected under a similar rational as that of claim 1 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chayun et al. (Pub NO. US 2016/0364939) in view of Hubson (Pub NO. US 2014/0239883)
Regarding Claim 2 Chayun does not explicitly teach grant physical access to a first compartment of the service kiosk upon determining resolving the technical issue will take a predetermined period to allow the user to leave the device in the first compartment of the service kiosk, the first compartment including a power source to provide power to the device and a data connection to provide an operable connection between the device and the service kiosk.  
However, Hubson teaches grant physical access to a first compartment of the service kiosk upon determining resolving the technical issue will take a predetermined period to allow the user to leave the device in the first compartment of the service kiosk, the first compartment including a power source to provide power to the device and a data connection to provide an operable connection between the device and the service kiosk.  [[0056][0058], [0092]-[0096], [0169]]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to use the powering mechanism to power up Chayun’s device inside the kiosk and let user know about the time required to repair Chayun’s device using Hubson’s teaching. Doing so would have provide user with estimated time to repair and let user rent/buy/borrow a backup device if required. 

Regarding claim 3 Chayun teahces provisioning, for the user, a second device stored in a second compartment of the service kiosk; and granting physical access to the second compartment of the service kiosk.  [[0009 ][0011][0056],Fig.3F, Fig.6A to C, replacement device until the user device is repaired]
Claim 14 is having similar limitations to that of the method of claim 3. Accordingly, claim 14is rejected under a similar rational as that of claim 3 above.
Regarding claim 15 Chayun teaches control the processor to update records in a device-as-a-service database to reflect the possession status of the user regarding the device and the second device. [[0009] [0011] [0056], Fig.3F, Fig.6A to C, replacement device until the user device is repaired]
Regarding claim 7 Chayun  teaches a service kiosk, [Fig.1 to Fig.6] comprising: a set of receptacles adapted to store the electronic devices,[Fig.1-Fig.6 shows mobile devices can be deposited inside the kiosk for repair] each receptacle comprising: and a data connection between the electronic device and components of the service kiosk; ,[Fig.1-Fig.6 mobile device can be deposited inside the kiosk and data and contacts can be transferred form a malfunctioning mobile device to a replacement mobile device]  and a locking mechanism to secure contents of the receptacle; [Fig.1-Fig.6, Chayun  teaches depositing the mobile device inside the kiosk and secure the device for later pickup] an authentication module to authenticate a user based on a credential provided by the user; [[0007] [0016] [0020]-[0022],[0093] [0139] and [0176] user identification] an external adaptor for providing an operable connection between a user device and the service kiosk; [Fig.1-Fig.6] a triage module to obtain service information from the user, from the user device, and from a service profile associated with the user device, [[0043],[0085],[0093], once the customer enters the identity, the system already has information about the identity, type and functionality of the mobile device, wherein the identity, type and functionality of the mobile device corresponds to the profile as claimed by the applicant]   where the service information describes a technical issue associated with the user device; [Fig. 1C, [0085], [0089] [0093][0095] [0113] information about the malfunctioned phone]  and a repair module to configure the user device via one of the external adaptor and an [[0099] and [00112]-[00125] Fig.4 and Fig.5, device prepared, picked up for repair and returned to the customer after repair]  
Regarding claim 7 Chayun does not teach an internal adaptor for providing at least one of power to an electronic device,
However, Hubson teaches an internal adaptor for providing at least one of power to an electronic device, [[0056][0058], [0092]-[0096], [0169]]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to use the powering mechanism to power up Chayun’s device inside the kiosk using Hubson’s teaching. Doing so would have backup data and contact from the malfunction device a replacement device. 
Claims 8 is rejected.  Device as a service environment for a user of an employer is well known in the art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282
Regarding claim 9 Chayun teaches the triage module initiates a series of queries based on a triage model to identify the technical issue. [[0095], a camera to photographing the top surface of the mobile device] 
Regarding claim 10 Chayun teaches the authentication module is further to provide access to the selected receptacie to the user after authenticating the user based on the user credential once the repair module has completed configuration of the user device.  [Fig.5-Fig.6, pick up the device after repair]
Regarding claim 11 Chayun teaches a provisioning module to provision, for the user, a second device stored in a second receptacle of the service kiosk and to grant the user physical access to the second receptacle of the service kiosk to provide the user a backup device while the repair module completes configuration of the device. [[0009] [0011] [0056], Fig.3F, Fig.6A to C, replacement device until the user device is repaired] 
Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Chayun et al. (Pub NO. US 2016/0364939)
Claims 4-5 are rejected.  Remote device diagnostic and repair is well known in the art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282
 
Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

 -Prior art Monteya (Pub No. US 2012/0254345) teaches remote device diagnostic and repair. 
- Prior art Engles et al. (Pub NO. US 2018/0293566) teaches a user portable electronic device connector may be used to communicatively connect to a portable electronic device receptacle of the user portable electronic device, and transfer data and/or configurations associated with the user portable electronic device to a data storage.  Options to purchase a new portable electronic device may be displayed.  Selection of a new portable electronic device may be received from a display of at least one new portable electronic device, and the selected new portable electronic device may be configured by transferring, from the data storage, the data and/or the configurations associated with the user portable electronic device to the selected new portable electronic device. 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186